Citation Nr: 0102635	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  98-10 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an evaluation in excess of 30 percent for 
PTSD prior to September 30, 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active military service from July 1968 to 
February 1970 and from August 1976 to March 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating determination 
of the Los Angeles Department of Veterans Affairs (VA) 
Regional Office (RO).

In October 1995, the RO denied service connection for PTSD.  
The veteran filed a notice of disagreement with the denial 
and perfected his appeal.  In a March 1998 rating 
determination, the RO granted service connection for PTSD and 
assigned a 30 percent disability evaluation for PTSD 
effective April 3, 1995, the date of the veteran's original 
request of service connection for PTSD.  In April 1998, the 
veteran expressed disagreement with the 30 percent disability 
evaluation.  In a January 2000 rating determination, the RO 
increased the evaluation for PTSD from 30 to 50 percent, and 
assigned an effective date of September 30, 1998.  In his 
November 2000 argument, the veteran's representative 
requested that a total disability evaluation be assigned for 
the veteran's service-connected PTSD.


REMAND

In his December 1996 substantive appeal, the veteran checked 
the boxes indicating that he desired a hearing before a 
Member of the Board at the RO.  In an April 1997 statement in 
support of claim, the veteran indicated that he wished to 
meet with a local hearing officer and to have his name 
removed from the waiting list for the Traveling Board of 
Veterans' Appeals.  In December 1998, the veteran requested a 
hearing before the Board "if necessary."

In a December 2000 letter, the Board requested clarification 
as to whether the veteran desired a personal hearing before a 
member of the Board.  Later that month, the veteran responded 
that he wanted a hearing before a member of the Board at the 
RO.  

In order to comply with duty to assist and due process 
requirements this case is remanded for the following:

The RO should, in accordance with 
applicable laws and regulations, schedule 
a hearing for the veteran before a member 
of the Board at the RO.

Thereafter, the case should be returned to the Board, if 
otherwise in order. The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


